Title: Thomas Jefferson to Joseph Marx, with Jefferson’s Note, 20 September 1819
From: Jefferson, Thomas
To: Marx, Joseph


					
						
							Dear Sir
							
								Monticello
								Sep. 20. 19.
							
						
						The kind offers of service in your letter of the 2d in my unfortunate responsibility for mr Nicholas, induce me to take the liberty of passing the inclosed papers thro’ you to the bank of the US. they are 1st a joint and several bond for the debt. 2. a plat of the lands I have conveyed to my grandson in trust for securing the debt, certified to be amply sufficient by gentlemen knowing the lands, & known themselves in Richmond. 3. a copy of the deed to my grandson, the original being retained to be recorded, of which record I will send the bank a certificate as soon as the forms will admit. the lands conveyed comprehend my best plantation in Bedford—every foot of them is or has been tobacco lands, & still in good condition, some of the certifiers were of opinion that when the regular intercourse of buying & selling shall be restored at fair prices, they would sell for 40.D. the acre, & none thought less than 30.D. I will add that these are not a fourth in value or quantity of my property in that county, and that what I hold there is not equal to my possessions here. I do not say this vauntingly, but to satisfy the bank that if I am ultimately to meet this loss they will be safe in any indulgences they may extend to me to lessen the sacrifice by giving time to obtain a fair price for the property which would be to be sold for that purpose.   I was not aware that one of the notes fell due on the 15th but I have given that date to the bond, to prevent any chasm in time. I salute you with great esteem & respect.
						
							
								Th: Jefferson
							
						
					
					
						P.S. my express of this morning to mr Nicholas for his signature to the bond, not being returned and the mail-hour at hand, I close my letter without it. if it does not come in time, it shall follow by the mail of Saturday.
					
					
						Note by TJ beneath postscript:
						Note it arrived & was sent in the evening under another cover
					
				